DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
  
Response to Arguments
Regarding the previous rejection of the claims under 35 USC §101, Applicants argue on pages 6-9 that that because the claims recite forming “a model” and use the term “enrich” that the claims are no longer encompass an abstract concept.
The Office respectfully disagrees.  First, a “model” is inherently an abstract concept.  And, the term “enrich” has no specific meaning.  Presumably “enriching” has something to do with updating.  Modelling a concept, data, etc., is a human activity.  Updating that model to reflect new observances is also a human activity.  (e.g., If I apply this much pressure to by car’s brakes, I’ll stop in approximately X distance.  But if tomorrow I’m driving the big rig, or the weather is rainy, I’ll stop in Y distance).  And, modelling can also have a mathematical basis (e.g., betting on sports), which still may be performed in the mind.  Also, the claims don’t recite any particular modelling (e.g., are not directed to an algorithm tied to a practical application), merely using generic/ambiguous terminology (scope of analysis, relevant information, enriching, corpus of data, etc.).  
Therefore, the previous rejection of the claims under 35 USC §101 is maintained. 



Applicant's arguments, filed 5/13/2022, concerning the previous rejection of the claims under 35 USC §112 have been fully considered but they, for the most part, are not persuasive.
For instance, the majority of the terms mentioned in the previous 35 USC 112 rejection have an arbitrary meaning (i.e., they mean different things to different people).  Thus, the issue isn’t that one can attribute a meaning to a term (e.g., prioritize), the issue is that one cannot determine the particular metes/bounds of the claim -  that is, the metes/bounds of the claim are different to different readers of the claim (to wit:  “to decide which group of things are the most important”, as mentioned by Applicants at the bottom of page 9 of the remarks, results in a different group of “most important things” depending upon the reader/implementer of the claim.
As far as the terminology “scope of analysis” is concerned, the cited specification passages indicate that “scope of analysis” may be expressed by terminology like “multiple perspectives” and “multilevel keywords” which don’t appear to have a particular meaning (e.g., see the attached Wikipedia search for “multilevel keywords” and “multi-level keywords”).  
As far as the terminology “machine-implemented”, the Office will remove that from the current 35 USC 112 rejection, in light of Applicants’ argument on page 9 of the remarks.  
The Office will remove the claim rejections clarifying dependency that has been amended.  Other dependent claims remain rejected for the reasons set forth above (i.e., that the terminology is essentially arbitrary and can be interpreted differently by different readers of the claims – in other words, the metes/bounds of the claims are unclear).  


Applicant’s arguments concerning the rejection of the claims under 35 USC §103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    


Applicant’s arguments concerning the rejection of claims 17-19 under 35 USC §102 are directed to the specification, not the actual claim language.  The Brewer reference is mapped to the claim language, and is believed to have been reasonably interpreted as disclosing the claim language, as recited.  


Applicant’s arguments concerning the rejection of claim 20 under 35 USC §103 are directed to the specification, not the actual claim language.  The combination of the Brewer and Evans references is mapped to the claim language, and is believed to have been reasonably interpreted as disclosing the claim language, as recited.  



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at a very high level the asking/augmenting of a query (i.e., asking/refining/answering a question), or establishing that a link/relationship exists among data.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to  developing a query, augmenting the query with further information, generating results from asking the augmented query, and performing some other action on the results of that augmented query.  These concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, the claim limitations are vaguely/abstractly directed to such activities as visiting an automobile dealership with the intent for buying some sort of car, realizing that red is your favorite color, then ranking all red cars by their price.  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to developing a query, augmenting the query with further information, generating results from asking the augmented query, and performing some other action on the results of that augmented query.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  And, it’s not even clear that the references to “machine” and “user interface” are actually computing elements.  “[U]ser interface” is never defined, and the term “machine” is declared as a computing element only in dependent claim 7 (begging the question, Is the recited term “machine-implemented” even referring to a computing element?).   Additionally, the recited “data source” does not appear to be a computing element.  As evidence, see dependent claim 2 reciting that such data source is an “answer”.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., “machine-implemented”, “user interface” and “data source”) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-16 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  






Regarding independent claim 17: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to identifying two items of data and a relationship between then, then communicating that a relationship exists.  These concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, the claim limitations are vaguely/abstractly directed to such activities as visiting an automobile dealership and identifying the car you like, realizing that the car has preferred/manufacturer financing ending this month, and telling yourself “Self, if you want to finance this car and save money, you’d better do it before the end of the month”.  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to identifying two items of data and a relationship between then, then communicating that a relationship exists.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  And, it’s not even clear that the reference to “machine” is actually a computing element.  The term “machine” is declared as a computing element only in dependent claim 19 (begging the question, Is the recited term “machine-implemented” even referring to a computing element?).   Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the element (i.e., “machine-implemented”, and also “computer-implemented” in dependent claim 19) in the claim amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 19-20 depend upon claim 17, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Independent claim 18 combines all of the limitations of each of independent claims 1 and 17.  This claim is likewise rejected, using the rationales set forth above concerning both claims 1 and 17.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  There is much terminology that was never defined in the specification, i.e., not only what the terminology means, but specifically how it is used/recognized/identified (e.g., its structure, its use in an algorithmic process), rendering much of the claim language, and thus the claim scope, ambiguous.
The preamble recites “prioritized data”.  The terminology “prioritized data” is never defined in the claims or the specification in order to provide guidance to one skilled in the art to be able to distinguish data as “prioritized” or not.  
The amended claim recites the term “enrich”.  This term is vague/ambiguous.  There is no guidance as to the metes/bounds of this term, which has different meanings to different readers of the claim (i.e., is ambiguous).  
The claim recites “scope of analysis” in multiple places.  This terminology is vague.  It has been interpreted as query keywords, but it is never explicitly defined as anything specific such that one skilled in the art could recognize such language as having a particular meaning amenable to establishing claims metes/bounds.
The claim recites “preliminary data source” [pds] - First, it is unclear what “preliminary” means in this context.  For example, what distinguishes a “preliminary” from a non-preliminary source?  Second, the line recited the term “relevant”.  This is an arbitrary term that means something different to different persons.  How does one establish that information is “relevant” or not?  This language is vague/ambiguous.
The claim recites “weightage”.  It is unclear what this means. The claim recites a “combination thereof”.  It is unclear what exactly a combination of a rule and a weightage is.  The claim also recites “a prioritized set of data”.  It is unclear what that is/means, and whether/how the recited line 1 “a set of prioritized data” is different than the recited “a prioritized set of prioritized data” in the last line of the claim.  
Therefore, the scope of the claim is ambiguous.  


Claims 2-16 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.


Regarding claims 2 and 3:  It is unclear what is meant by the recitation that a “data source is at least one answer”.  First, a data source has been interpreted as a physical storage entity.  Second, the claim is directed to some sort of search capability. If one already knows/has the “answer”, why is one searching?  The intention of this claim is unclear.

Regarding claim 4:  It is unclear what a “first level query” is. There is no guidance within the claims or the specification as to the meaning of this terminology, or how such a “first level query” is identified as such (vice another “level query”, for instance).

Regarding claim 6:  It is unclear what is meant by “multilevel keywords”, “flexible keywords” and “sourcing rules”.  There is no guidance within the claims or the specification as to the explicit meaning of this terminology, and as such the claim scope is vague/ambiguous.  Also, see the Wikipedia search for “multilevel keywords” and “multi-level keywords” (cited in the accompanying Form 892), which does not produce any results for this terminology.


Regarding claim 8:  The term “multidimensional expression” appears to require an OLAP cube / multidimensional database, yet the parent claim does not require such a structure.  See, for example, the Tikvicki reference cited in the Non-Patent Literature section of the previous Office Action.  It’s unclear how this element can even work properly, if the parent claim does not require such a cube structure.  Therefore, the “metes and bounds” of the claim is ambiguous.  


Regarding claim 9:  It is unclear what is meant by either a “dynamic” or a “static” corpus.  There is no guidance within the claims or the specification as to the meaning of this terminology.    


Regarding claim 12:  It is unclear what is meant by “fine-tuning”.  There is no guidance within the claims or the specification as to the meaning of this terminology.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.  

Claims 14-15 depend upon claim 12, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.


Regarding claim 13:  It is unclear what is meant by “insights”, and what is meant by “prioritized data”, and how it is recognized as such.  There is no guidance within the claims or the specification as to the meaning of this terminology, or how “insights” are identified as such so that they may be extracted.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.  
Additionally, step c. recites “two or more of at least one entity” and “two or more of at least one event”.  If only one entity and only one event are required how can one identify a relationship between one entity or a relationship between one event?  Additionally, it is unclear what a “combination” means here?  If one has identified two entities and one event, what does a combination look like and how was it identified as such?  What relationships are identified?  Between what elements?  How does one determine / recognize what an entity, an event or a relationship is?  Therefore, the “metes and bounds” of the claim is ambiguous.  

Claim 16 depends upon claim 13, and is therefore likewise rejected.

Regarding claims 14 and 15:  These claims list a litany of elements that represent entities and events.  It is unclear how they are recognized/identified as such.  In fact each of the events listed could reasonably be considered to be an entity, too (e.g., a business announcement may be an event or an entity, like an advertisement/flyer). Therefore, the “metes and bounds” of each claim is ambiguous.  

Regarding claim 16:  There is a lack of antecedent basis for “the step of presenting the at least one relationship”.  Therefore, there scope of the claim is ambiguous.  

Regarding claim 17:  It is unclear what is meant by “insights”, and what is meant by “prioritized data”, and how it is recognized as such.  There is no guidance within the claims or the specification as to the meaning of this terminology, or how “insights” are identified as such so that they may be extracted.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.  
Additionally, step c. recites “two or more of at least one entity” and “two or more of at least one event”.  If only one entity and only one event are required how can one identify a relationship between one entity or a relationship between one event?  Additionally, it is unclear what a “combination” means here?  If one has identified two entities and one event, what does a combination look like and how was it identified as such?  What relationships are identified?  Between what elements?  How does one determine / recognize what an entity, an event or a relationship is?  Therefore, the “metes and bounds” of the claim is ambiguous.  


Claims 19-20 depend upon claim 17, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.


Regarding claim 20:  The term “multidimensional expression” appears to require an OLAP cube / multidimensional database, yet the parent claim does not require such a structure.  See, for example, the Tikvicki reference cited in the Non-Patent Literature section, below.  It’s unclear how this element can even work properly, if the parent claim does not require such a cube structure.  Therefore, the “metes and bounds” of the claim is ambiguous.  


Regarding independent claim 18:  There is much terminology that was never defined in the specification, i.e., not only what the terminology means, but specifically how it is used/recognized/identified (e.g., its structure, its use in an algorithmic process), rendering much of the claim language, and thus the claim scope, ambiguous.
It is also unclear what is meant by “insights”, and what is meant by “prioritized data”, and how it is recognized as such.  There is no guidance within the claims or the specification as to the meaning of this terminology, or how “insights” are identified as such so that they may be extracted.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.
The claim recites “scope of analysis” in multiple places.  This terminology is vague.  It has been interpreted as query keywords, but it is never explicitly defined as anything specific such that one skilled in the art could recognize such language as having a particular meaning amenable to establishing claims metes/bounds.
The amended claim recites the term “enrich”.  This term is vague/ambiguous.  There is no guidance as to the metes/bounds of this term, which has different meanings to different readers of the claim (i.e., is ambiguous).  
The claim recites “required”.  It is unclear what this means, as what is required can mean different things to different people (i.e., the term is arbitrary, and as such vague/ambiguous).  
The claim recites “weightage”.  It is unclear what this means. The claim also recites a “combination thereof”.  It is unclear what exactly a combination of a rule and a weightage is.  The claim also recites “a set of prioritized data”.  It is unclear what that is/means, and whether/how the recited line 1 “a set of prioritized data” is different than the recited “a prioritized set of prioritized data” in the last line of the claim.  
Additionally, step g. recites “two or more of at least one entity” and “two or more of at least one event”.  If only one entity and only one event are required how can one identify a relationship between one entity or a relationship between one event?  Additionally, it is unclear what a “combination” means here?  If one has identified two entities and one event, what does a combination look like and how was it identified as such?  What relationships are identified?  Between what elements?  How does one determine / recognize what an entity, an event or a relationship is?  Therefore, the “metes and bounds” of the claim is ambiguous. 




Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer et al. (US Patent Application Publication No. 2006/0161520, hereafter referred to as “Brewer”).

Regarding independent claim 17:  Brewer discloses A machine-implemented method for extraction of insights from a set of prioritized data, (See Brewer Abstract and paragraphs [0007] and [0013] teaching searching for desired data using related and more meaningful search terms, in the context of Fig 2 and [0012] teaching exemplary computing environments.) comprising: a. identifying at least one entity from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) b. identifying at least one event from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) c. identifying at least one relationship between two or more of the at least one entity, two or more of the at last one event, or a combination thereof, (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) and d. presenting the at least one relationship. (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).  It is further noted that [0017] and [0019] also teach presenting linked terms (e.g., relationships) to users, and that [0019] teaches the storage/identification of refinement paths.) 


Regarding claim 19:  Brewer discloses wherein the machine-implemented method is a computer-implemented method. (See Brewer Figures 1 and 2 and paragraph [0012] teaching exemplary computing environments.) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Brewer et al. (US Patent Application Publication No. 2006/0161520, hereafter referred to as “Brewer”) in view of Allen et al (US Patent Application Publication No. 2015/0339574, hereafter referred to as “Allen”) and André Ribeiro et al. (“Data Modeling and Data Analytics:  A Survey from a Big Data Perspective”, J. of Software Engineering and Applications, Vol. 8, © 2015, pp. 617-634, hereafter referred to as “Ribeiro”).

Regarding independent claim 1:  Brewer teaches A machine-implemented method for retrieval of a set of prioritized data, (See Brewer Abstract and paragraphs [0007] and [0013] teaching searching for desired data using related and more meaningful search terms, in the context of Fig 2 and [0012] teaching exemplary computing environments.) comprising: a. obtaining a scope of analysis, prescribed either by a user or a system; (See Brewer Abstract and [0007] discussing the use of a query and user search term inputs.) b. feeding the scope of analysis in a machine through a user interface wherein, the machine is configured to augment the scope of analysis with a set of required information obtained by extracting relevant information from a preliminary data source; (See Brewer Figures 1 and 2 showing exemplary search GUIs, in the context of Fig. 2 and [0019] and the Abstract teaching the identification of search refinements in a search log or other data stores/sources.) 10c. creating a corpus of data from at least one data source based on the augmented scope of analysis; (See Brewer paragraphs [0018]-[0019] and [0021] and Fig. 4, esp. #420 teaching the generation of alternative search terms and subsequent search, which results in a corpus of search of data including the augmented search results.) 

However, Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches d. processing the corpus of data by employing at least one parameter; wherein, the at least one parameter is selected from at least one rule or a weightage based on the scope of analysis or a combination thereof to obtain a prioritized set of data. (See Allen paragraphs [0029]-[0030] teaching the use of context property information including exemplary evaluation parameters relating to rank and/or confidence.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Allen for the benefit of Brewer, because to do so provided a designer with options for implementing a system to facilitate performance and validation monitoring of a search system, as taught by Allen in paragraphs [0030]-[0031].  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  

Additionally, Brewer in view of Allen does not explicitly teach the remaining limitations as claimed.  Ribeiro, though, teaches to generate a concept model, wherein the concept model represents at least one of a scope and intent of analysis; (See Ribeiro pp. 618-619 section 2. Data Modeling discussing the use of modeling, including conceptual and logical modeling.  Conceptual modeling is at the highest level of abstraction, whereas logical modeling is a refinement of a conceptual model.  Conceptual models allow for exploration of domain concepts.  Logical models are more detailed and contain information on all attributes and relationships [e.g., primary and foreign keys] for searching.) to enrich the concept model, wherein the preliminary data source comprises unstructured and semi-structured information from multiple sources; (See Ribeiro p. 617 Abstract, and p. 618, 1st full paragraph, 2nd sentence stating that Big Data is a generic term used to refer to massive and complex data sets, which are made of a variety of data structures (structured, semi-structured and unstructured. See also, pp. 624-626 section 3. Data Analytics discussing operations performed over data models and section 3.1 Operational Databases and Fig. 6 teaching the updating of data objects and management of schemas/tables.  See also, the last two paragraphs on page 625 discussing the inserting, updating and deleting of rows of a table.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ribeiro for the benefit of Brewer in view of Allen, because to do so provided a designer with options for implementing a system to facilitate pattern discovery and correlation in datasets for providing deeper insights and business advantages, as taught by Ribeiro in the Abstract on page 617.  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  


Regarding claim 2:  Brewer teaches wherein the preliminary data source is at least one answer to at least one query directed to the user.  (See Brewer Fig. 2 #110 and 120, Fig. 4 #420 and422, and paragraph [0021] indicating that queries/refinements can be directed to users for selection.)  

Regarding claim 3:  Brewer teaches wherein the preliminary data source is at least one answer to at least one query directed to a database.  (See Brewer Figure 2, and paragraphs [0007] and [0021] teaching using the results of a user’s initial search in the generation of a further, refined search.)  

Regarding claim 4:  Brewer teaches wherein the preliminary data source is a set of documents related to a first level query that defines the scope of analysis.  (See Brewer Figure 2, and paragraphs [0007] and [0021] teaching using the results of a user’s initial search in the generation of a further, refined search.)  

Regarding claim 5:  Brewer teaches wherein the preliminary data source is a set of documents provided by the user.  (See Brewer [0013] teaching the ability to search for web pages or local files, it having been an obvious variant to one skilled in the art as to who put those files in storage.)  

Regarding claim 6:  Brewer teaches wherein the scope of analysis comprises a query, multilevel keywords, flexible keywords, or rules on sourcing.  (See Brewer Abstract and [0007] teaching for desired data using search/query terms.)  

Regarding claim 7:  Brewer teaches wherein the machine can be a computer a server.  (See Brewer Figures 1 and 2 and paragraph [0012] teaching exemplary computing environments.)  

Regarding claim 8:  Brewer teaches wherein the augmented scope of analysis may be a multi-dimensional expression, a hierarchical property structure, a database, or a collection of terms.  (See Brewer [0021] discussing the creation of a further set of alternative search terms.)  

Regarding claim 9:  Brewer teaches wherein corpus of data may be dynamic or static or both.  (See Brewer See [0017] and [0021] discussing that searches may optionally be performed in a repeated fashion, thereby resulting in dynamic result sets.)  

Regarding claim 10:  Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches wherein the data source comprises unstructured or semi-structured information. (See Allen [0043] discussing the search of data such as text and markup.)

Regarding claim 11:  Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches wherein processing involves ranking, annotation, classification, correlation, retrieval, entity and insight extraction or interactive analysis. (See Allen paragraphs [0029]-[0030] teaching the use of context property information including exemplary evaluation parameters relating to rank and/or confidence.)

Regarding claim 12:  Brewer teaches further comprising the step of fine-tuning the augmented scope of analysis.  (See Brewer [0021] teaching performance of a search on a set of query refinements and generating a further set of refinements for presentment and searching.)  

Regarding claim 13:  Brewer teaches further comprising the step of extracting insights from the set of prioritized data, comprising: a. identifying at least one entity from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) b. identifying at least one event from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) c. identifying at least one relationship between two or more of the at least one entity, two or more of the at last one event, or a combination thereof, (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) and d. presenting the at least one relationship.  (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).  It is further noted that [0017] and [0019] also teach presenting linked terms (e.g., relationships) to users, and that [0019] teaches the storage/identification of refinement paths.)  

Regarding claim 14:  Brewer teaches wherein the at least one entity comprises a person, an organization, a location, a product, a technology, a chemical, a material, a property of a material, a process, an application, or a combination thereof.  (See Brewer [0017] and [0019] teaching exemplary search term entities such as “federal tax form” products and the location “Athens, Greece”.)  

Regarding claim 15:  Brewer teaches wherein the at least one event comprises a business acquisition, a product launch, a plant opening, a merger, a business announcement, a research initiative, a collaboration, or a combination thereof.  (See Brewer [0019] teaching an exemplary business announcement “Summer Olympics”.)  

Regarding claim 16:  Brewer teaches wherein the step of presenting the at least one relationship between the at least one entity and the at least one event comprises presenting a graphical representation of the at least one relationship, presenting a tabular representation of the at least one relationship, presenting a pictorial representation of the at least one relationship, a statistical representation of the at least one relationship, or combinations thereof.  (See Brewer [0017] and [0019] teaching the linkage of entity event terms using statistical or other engines. See also, Fig. 2 #110 and paragraph [0019] teaching the presentatio9n of alternative search terms with the search input.)  

Regarding independent claim 18:  Brewer teaches A machine-implemented method for extraction of insights from a set of prioritized data, (See Brewer Abstract and paragraphs [0007] and [0013] teaching searching for desired data using related and more meaningful search terms, in the context of Fig 2 and [0012] teaching exemplary computing environments.) comprising: a. obtaining a scope of analysis, prescribed either by a user or a system; (See Brewer Abstract and [0007] discussing the use of a query and user search term inputs.) b. feeding the scope of analysis in a machine through a user interface wherein, the machine is configured to augment the scope of analysis with a set of required information to create an augmented scope of analysis; (See Brewer Figures 1 and 2 showing exemplary search GUIs, in the context of Fig. 2 and [0019] and the Abstract teaching the identification of search refinements in a search log or other data stores/sources.) c. creating a corpus of data from at least one data source based on the augmented scope of analysis; (See Brewer paragraphs [0018]-[0019] and [0021] and Fig. 4, esp. #420 teaching the generation of alternative search terms and subsequent search, which results in a corpus of search of data including the augmented search results.) e. identifying at least one entity from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) f. identifying at least one event from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) g. identifying at least one relationship between two or more of the at least one entity, two or more of the at last one event, or a combination thereof, (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) and h. presenting the at least one relationship. (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).  It is further noted that [0017] and [0019] also teach presenting linked terms (e.g., relationships) to users, and that [0019] teaches the storage/identification of refinement paths.)

However, Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches d. processing the corpus of data employing at least one parameter, selected from at least one rule or a weightage based on the scope of analysis or a combination thereof to obtain a prioritized set of data; (See Allen paragraphs [0029]-[0030] teaching the use of context property information including exemplary evaluation parameters relating to rank and/or confidence.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Allen for the benefit of Brewer, because to do so provided a designer with options for implementing a system to facilitate performance and validation monitoring of a search system, as taught by Allen in paragraphs [0030]-[0031].  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  

Additionally, Brewer in view of Allen does not explicitly teach the remaining limitations as claimed.  Ribeiro, though, teaches to generate a concept model, wherein the concept model represents at least one of a scope and intent of analysis; (See Ribeiro pp. 618-619 section 2. Data Modeling discussing the use of modeling, including conceptual and logical modeling.  Conceptual modeling is at the highest level of abstraction, whereas logical modeling is a refinement of a conceptual model.  Conceptual models allow for exploration of domain concepts.  Logical models are more detailed and contain information on all attributes and relationships [e.g., primary and foreign keys] for searching.) to enrich the concept model, wherein the preliminary data source comprises unstructured and semi-structured information from multiple sources; (See Ribeiro p. 617 Abstract, and p. 618, 1st full paragraph, 2nd sentence stating that Big Data is a generic term used to refer to massive and complex data sets, which are made of a variety of data structures (structured, semi-structured and unstructured. See also, pp. 624-626 section 3. Data Analytics discussing operations performed over data models and section 3.1 Operational Databases and Fig. 6 teaching the updating of data objects and management of schemas/tables.  See also, the last two paragraphs on page 625 discussing the inserting, updating and deleting of rows of a table.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ribeiro for the benefit of Brewer in view of Allen, because to do so provided a designer with options for implementing a system to facilitate pattern discovery and correlation in datasets for providing deeper insights and business advantages, as taught by Ribeiro in the Abstract on page 617.  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  



Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Brewer et al. (US Patent Application Publication No. 2006/0161520, hereafter referred to as “Brewer”) in view of and Evans et al (US Patent Application Publication No. 2012/0246207, hereafter referred to as “Evans”).

Regarding claim 20:  Brewer not explicitly teach the remaining limitations as claimed.  Evans, though, teaches wherein the set of required information to create an augmented scope of analysis is based on a multi-dimensional expression or a hierarchical property structure or a combination thereof. (See Evans Abstract discussing the use of hierarchical properties to enable searching, viewing and retrieving information based on assigned properties, for example.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Evans for the benefit of Brewer, because to do so provided a designer with options for implementing a system to manage the organization and display of files, as taught by Evans in the Abstract and [0004].  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Babu, Prof. M. S. Prasada, et al., “Big Data and Predictive Analytics in ERP Systems for Automating Decision Making Process”, ICSESS 2014, Beijing, China, June 27-29, 2014, pp. 259-262.
Varied sources for Big Data, Predictive, descriptive and Decision models (p. 260, sect. III. ERP With Big Data Using Predictive Analytics, and Table II.); Varied data sources, use of unstructured, semi-structured, structured data, transforms raw transactional data into a mathematical representation that reveals latent information and makes data more usable by predictive models (p. 260, sect. IV. Algorithmic Framework for Predictive Analytics, and Figure 2); In predictive modeling, data is collected, a statistical model is formulated, predictions are made, and the model is validated (or revised) as additional data become available from other sources (p. 261, sect. VI. Implementation Methodology).


Jeble, Shirish, et al., “Role of big data and predictive analytics”, Int’l J. of Automation and Logistics, November 2016, Vol. 2, Issue 4, 33 pages.
Big Data includes a mix of structured, semi-structured and unstructured real time data originating from [a] variety of sources, use of statistics (Abstract, p. 4 Figure 4, pp. 4-6 and Figure 5, p. 9 section C., p. 10 Figure 6); Parameters, Traditional Data and Big Data (pp. 7-8, Table 2); Big Data Analytics has its roots in earlier data aanaylsis methodologies using statistical techniques such as regression, factor analysis, etc.  It is an interdisciplinary filed which uses knowledge of cs, data science, statistics and mathematical models, and consists of a systematic process of capturing and analyzing business data, developing a statistical model wither to explain the phenomenon (descriptive Analytics), developing a model to predict future outcomes based on variable inputs (Predictive Analytics) or developing a model to optimize or simulate outcomes based on variations in input (Prescriptive Analytics).  It leverages statistical techniques such as regression, factor analysis, multivariate statistics and knowledge of mathematics. (p. 9, 1st paragraph under 3.0 Big Data Analytics, p. 10 Figure 6)


Kolhatkar, Dr. S. S., et al., “Emergence of Unstructured Data and Scope of Big Data in Indian Education”, IJACSA, Vol. 8, No. 1, January 2017, pp. 150-157.
Data is generated from a variety of sources, has a variety of formats [e.g., structured, semistructured, unstructured] (pp. 150-151, Figure 1 and sections A. Structured Data, B. Semi-structured Data and C. Unstructured Data); Integration to combine data from different sources and captured in numerous formats (p. 153, section 1) Data Integration); Modeling (p. 153 sections 3) Data Analytics and b) Predictive Modeling and Data Mining, and Figure 4); Predictive analytics, and use of policies (p. 156, section B. Predictive Analysis).


Hu, Han, et al., “Toward Scalable Systems for Big Data Analytics:  A Technology Tutorial”, IEEE Access, Vol. 2, June 24, 2014, pp. 652-687.
Big data systems perform complex transformations and analysis on data collected from a variety of disparate data sources and perform modeling, visualization, prediction and optimization functions to improve decision making (p. 653, 1st full paragraph including three bulleted paragraphs); Streaming and batch processing (p. 656, section C. Big-Data Paradigms:  Streaming vs. Batch); Data attributes – NIST introduced five attributes to classify big data [Volume, Velocity, Variety, Horizontal Scalability, Relational Limitation] (p. 661, B. Data Attributes); Five metrics to classify big data, and a visualization tool (P. 661, last paragraph of section B. Data Attributes, and Figure 5); Data collection and source types (pp. 661-663, section A. Data Collection); Data pre-processing including integration, cleansing and redundancy elimination (pp. 664-665, section C. Data Pre-Processing); Storage subsystem for organizing collected information in a convenient format for analysis and value extraction (pp. 665-667, section VI. Phase III:  Data Storage); The data management framework concerns how to organize the information in a convenient manner for efficient processing, including file systems, database technologies, key-value stores, column-oriented databases, document databases, and other NoSQL and Hybrid databases (pp. 667-670, section B. Data Management Framework); Use of programming models such as the Generic Processing Model, Graph Processing Model and the Stream Processing Model (pp. 670-671, section 3) Programming Models, and Table 6); Taxonomy of Big Data analytics (p. 678, Table 7)


Owais, Suhail Sami, et al., “Extract Five Categories CPIVW from the 9V’s Characteristics of the Big Data”, IJACSA, Vol. 7, No. 3, © 2016, pp. 254-258.
Big data properties like volume, velocity, variety, variability and complexity (p. 254, 2nd paragraph under I. Introduction); Big data is a massive set of structured, unstructured and semi-structured data collected from traditional corporate databases and other sources (p. 254, section II. Big Data); Big Data categories and their characteristics (p. 255, Figure 1, right column top three paragraphs); Data is collected from different resources and may be structured, unstructured and semi-structured (p. 255, section 1) Collecting Data); Visualizing data (p. 257 (3rd bulleted paragraph). 


Qi, Qinglin, et al., “Digital Twin and Big Data Towards Smart Manufacturing and Industry 4.0:  360 Degree Comparison”, IEEE Access, Vol. 6, January 15, 2018, pp. 3585-3593.
In general, big data is considered to be a large amount of structured, semi-structured and unstructured data created by many sources (p. 3586, 1st paragraph of sect. A. The Concept of Big Data). 


Ribeiro, André, et al., “Data Modeling and Data Analytics:  A Survey from a Big Data Perspective”, J. of Software Engineering and Applications, Vol. 8, © 2015, pp. 617-634.
Data models that represents attributes and relationships – conceptual, logical and physical data models (p. 619); Batching and streaming (p. 627); Comparison of approaches from the Data Modeling Perspective (pp. 629-630, Tables 2-3)




Wikipedia searches for “multilevel keywords”, https://en.wikipedia.org/wiki/Special:Search, © 2022, pp. 1-7.
No Wikipedia information exists for either “multilevel keywords” or “multi-level keywords” (page 1 - 1st paragraph, and page 4 - 1st para)



US Patent Application Publications
Basson 	 				2018/0075765
Inputs from a variety of sources, predictive modeling and stochastic optimization/control, and output including recommended actions in hierarchy over time (Fig. 4).  


Baughman 	 				2015/0294216
In embodiments, autonomic cloud (principle 240) may be provided via technology enablers such as Watson, which includes cognitive technology (e.g., cognitive module as described with respect to FIG. 1). Technology enablers may further include software and/or hardware (e.g., introspective module, ontology mapping module, and forecasting module as described with respect to FIG. 1), such as SPSS Catalyst, SPSS Modeler Streams, SPSS Statistics, InfoSphere® Streams, and BigInsights™, configured for managing large volumes of structured and unstructured data, predictive analysis of big data, generating interactive visuals and plain language summaries of predictive analytics, building and manipulating data streams, and performing statistical analysis of big data. (Infosphere and BigInsights are trademarks of International Business Machines Corporation registered and unregistered in many jurisdictions worldwide). (para 0090); 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




August 10, 2022